Beck, J.
1. It appearing from tlie petition that at the time of the death of the plaintiff’s son he was in the employment of the defendant company as a brakeman and switchman on a freight-train, and that the negligence of the other employees of the company was the proximate cause of her son’s death, the latter himself being in the discharge of his duties and free from- fault and not guilty of any negligence contributing to his death; and it further appearing that the plaintiff was a widow dependent upon the deceased for a support, and' that he contributed towards her support, a general demurrer to the petition was properly overruled.
2. Such of the special demurrers as were meritorious were met by appropriate amendments.
3. That certain testimony was admitted over the objection, duly urged, . that the testimony was hearsay, will not require the granting of a new trial, it appearing that the evidence, though subject to the objection made, could not have affected the verdict rendered.
4. Under all the evidence in the case, the question as to whether the negligence of other employees of the defendant company was the proximate cause of the death of plaintiff’s son, and whether the deceased was in the exercise of due diligence and free from fault at the time of his death, were questions for the jury; arid there being some evidence . to support their finding, and no errors of law. hurtful to the defendant having been made to appeal', a new trial will not be granted.

Judgment affirmed.


All the Justices concur.